DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on February 11, 2021, claims 2-5 have been amended, and claims 1 and 6 have been canceled.  Claim 7 is newly presented.  Accordingly, claims 2-5 and 7 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on February 11, 2021, have been considered and an action on the merits follows. 
Regarding the previous objection to the placement of the title in the application, Examiner respectfully directs Applicant’s attention to MPEP 606 and 37 C.F.R. 1.72 which explicitly state: “[u]nless the title is supplied in an application data sheet, the title of the invention should appear as a heading on the first page of the specification” (emphasis added).  Furthermore, Merriam-Webster defines a heading as “something that forms or serves as a head especially: an inscription, headline, or title standing at the top or beginning (as of a letter or chapter)” (emphasis added).  That said, Examiner has withdrawn the objection to the placement of the title due to the fact that Applicant has met the requirement of supplying the title in the application data sheet.
Applicant appears to have amended claims 2-5 by intending to delete a number of characters from the claims using single brackets.  That said, Applicant is respectfully reminded of the proper notation required for markings to show changes to the claims.  Indeed, MPEP 714(II)(C)(B) states that “for deletion of five or fewer characters, double brackets may be used (e.g., [[eroor]])” (emphasis added).  Based on the written response received on February 11, 2021, and the amendments to the claims when viewed as a whole, Examiner has entered these 
Any other objections and rejections previously put forth in the Office Action dated November 27, 2020, are hereby withdrawn unless specifically noted below.
Specification - Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities:
At lines 5 and 6, the term “consisting of” is legal phraseology; and
The first portion of the abstract beginning at line 4 is an incomplete sentence as it does not contain a proper verb.  It is suggested that the word “having” at line 4 should instead read “have”.  
Appropriate correction is required.
Specification - Disclosure
The use of the term VELCRO®, which is a trade name or a mark used in commerce, has been noted in this application at page 5, line 7. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
At lines 10 and 20, the comma before “and” should be replaced with a semicolon to make the punctuation of the listed elements consistent and to avoid potential confusion;
At lines 10 and  20, the comma after “and” should be removed as it is unnecessary;
At line 20, a large space appears between “d)” and “right trouser crotch”.  The space should be removed if unintentional to avoid any speculation of a misprinted or omitted word; and
Examiner notes that the elements under section “A” corresponding to lines 7-11 use numerals i-v while the elements under section “B” corresponding to lines 17-21 use letters a-e.  It is suggested that Applicant be consistent in formatting and numbering with the claim especially when multiple sections and subsections of listed claimed elements are used (i.e., using the same numerals or letters for similar hierarchical levels).  In this 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected as being indefinite for improperly introducing the Markush group listings of the predetermined first openings at lines 5-6 and the predetermined second openings at lines 15-16.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group “consisting of” (rather than “comprising” or “including”) the alternative members. See MPEP 2173.05(h)(I) and MPEP 2117.  That said, the present groupings of claim 7 are not recited as being closed groupings thereby rendering the claim indefinite.  For a proper Markush grouping, it is suggested that the claim at lines 5-6 instead read “said predetermined first openings being selected from the group consisting of:”.  Similarly, it is suggested that the claim at lines 15-16 instead read “said predetermined second openings being selected from the group consisting of:”.  Claims 2-5 are similarly rejected for being dependent on rejected claim 7.  Appropriate correction is required.  
Claim 7 further recites “said predetermined first openings” (i.e., plural openings) being selected from a list of alternatives at lines 5-11.  That said, the list of alternatives includes the singular item of “a lower front”.  Similarly, claim 7 also recites “said predetermined second plurality of predetermined openings can be selected from a list of alternative including a singular alternative.  Therefore, the claim is rendered indefinite.  It is suggested that the limitation of “predetermined first openings” instead read “one or more predetermined first openings”.  A similar wording is also suggested for the “predetermined second openings” (i.e., “one or more predetermined second openings”).  For the purposes of examination, the limitations will be interpreted according to this suggested language.  Claims 2-5 are similarly rejected for being dependent on rejected claim 7.  
Claim 2 recites the limitation “at least one predetermined first opening” in line 2.  It is unclear if the “at least one predetermined first opening” is referring to the “predetermined first openings” of claim 7 from which claim 2 depends, or if it is referring to some other first opening.  If meant to refer back to the “predetermined first openings” of claim 7, it is suggested that the limitation of claim 2 instead read “at least one of the predetermined first openings” or similar language that clearly and properly refers back to claim 7.  For the purposes of examination, the limitation will be interpreted as if referring back to the “predetermined first openings” of claim 7.  Claims 3-5 are similarly rejected for being dependent on rejected claim 2.  
Claim 3 recites the limitation “a fastener” in line 3.  It is unclear if “a fastener” in claim 3 is referring back to the “fastener” previously introduced in claim 2 from which claim 3 depends, or if it is referring to some other fastener.  If meant to refer back to the “fastener” of claim 2, it is suggested that the limitation of claim 3 instead read “the fastener”.  For the purposes of examination, the limitation will be interpreted as if referring back to the “fastener” of claim 2.  Claims 4 and 5 are similarly rejected for being dependent on rejected claim 3.   
Claim 5 recites the limitation "said strap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Although the limitation of “a strap” is introduced in claim 4, claim 5 is recited as depending from claim 3 in which a “strap” has not been previously introduced.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2010/0251454 to Kiernan (hereinafter referred to as “Kiernan”).
Regarding claim 1, Kiernan teaches surgical preparation garments (Fig. 3 and abstract; the garment of Kiernan is capable of being used for surgical preparation), said surgical preparation garments comprising in combination: A) a fabric top portion ((200); See [0034] for garment materials including fabrics) consisting of a jacket (the garment (200) meets the structural limitations for a jacket) having sleeves (224) and predetermined first openings (214a-d) in said jacket (200), said predetermined first openings (214a-d) being selected from: i) top left front ((214d) on top left portion of garment (200)) and top right front ((214d) on top right portion of garment (200)); ii) middle left sleeve ((214a) on left portion of garment (200)) and middle right sleeve ((214a) on right portion of garment (200)); iii) left lower sleeve ((214b) on left portion of garment (200)) and right lower sleeve ((214b) on right portion of garment (200)); iv) a lower front , and, v) any combination of i) to iv) (Fig. 3 illustrates the combination of openings); B) a fabric bottom portion ((250); See [0034] for garment materials including fabrics) consisting of a pair of trousers (garment (250) meets the structural limitations for trousers; Examiner notes that the term “trousers” is defined as a “usually loose-fitting outer garment for the lower part of the body, having individual leg portions that reach typically to the ankle but sometimes to any of various other points from the upper leg down” (See non-patent literature “definition of ‘trousers’” attached to previous correspondence)) having a right trouser leg (leg (274) on right portion of garment (250)) and a left trouser leg (leg (274) on left portion of garment (250)), said trousers (250) having predetermined second openings ((214i) and (214l)) in said trousers (250), said predetermined second openings ((214i) and (214l)) being selected from: a) left upper inside trouser leg ((214i) on left portion of garment (250); b) right upper inside trouser leg ((214i) on right portion of garment (250)); c) left trouser crotch ((214l) on left portion of garment (250)); d) right trouser crotch ((214l) on right portion of garment (250)), and, e) any combination of a) to d) (Fig. 3 illustrates the combination of openings).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0251454 to Kiernan (hereinafter referred to as “Kiernan”).
claim 2, Kiernan discloses the embodiment of Fig. 3 which teaches the limitations of claim 1 as described above. That said, the embodiment of Fig. 3 of Kiernan does not explicitly teach wherein at least one opening is covered by a fabric flap having a fastener.
However, Kiernan also teaches an alternative embodiment of the openings for the disclosed garments in which an opening, i.e., access fitting 614, is covered by a flap. (See Fig. 7).  Specifically, this embodiment of Kiernan teaches wherein at least one predetermined first opening (622) is covered by a fabric flap ((656); See [0034] for garment materials including fabrics) having a fastener (655).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the garment embodiment of Fig. 3 of Kiernan with the flap closure embodiment of Fig. 7 of Kiernan.  One of ordinary skill in the art at the time of filing would have been motivated to modify the openings on the garment embodiment of Fig. 3 with the flap closure embodiment of Fig. 7 of Kiernan in order to be able to securely conceal the openings on the garment embodiment of Fig. 3 while still maintaining their accessibility. (See Kiernan, [0035]).
Regarding claim 3, Kiernan teaches wherein said fabric flap ((656) See [0034] for garment materials including fabrics) is securable by fasteners (hook-and-loop closure device (655) is capable of securing the flaps to the garment).
Regarding claim 4, Kiernan teaches wherein said fastener (655) is a strap (hook-and-loop closure device (655) meets the structural limitation of a strap, i.e., is a narrow strip of flexible material for fastening or holding things together; See non-patent literature “definition of ‘strap’” attached to previous correspondence).
Regarding claim 5, Kiernan teaches wherein said strap (655) is hook and loop (hook-and-loop closure device (655); See, [0035]).
Response to Arguments
Applicant's arguments filed February 11, 2021, have been fully considered but they are not persuasive.
In response to Applicant's argument that Kiernan does not teach surgical preparation garments and that the openings of Kiernan are not sufficiently large enough for surgical preparation, Examiner notes that the limitation of “surgical preparation garments” is interpreted as intended use of Applicant’s claimed garment structure.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  That said, Applicant is directed to [0038] of Kiernan which discloses that the garments and openings of Kiernan can be used for the application of electronic sensors and to provide quick access to apply treatment such as electrical pulses for defibrillation purposes, physical therapy, rehabilitation, or the like.  Application of electronic sensors for monitoring a subject and ensuring quick access to defibrillation treatment, if needed, are not outside the realm of surgical preparation.  Therefore, not only does the garment of Kiernan meets all structural limitations of the claimed garments, but it is also capable of being used for surgical preparation.
Applicant further argues that the openings of Kiernan are randomly placed, while the openings of the instant invention garment are “predetermined” to fit the necessary surgical preparation area.  Contrary to Applicant’s arguments, the term “random” does appear in the disclosure of Kiernan.  Furthermore, the openings of Kiernan are specifically placed for monitoring activity of a subject, e.g., adjacent a particular muscle group of the subject. (See Kiernan, Abstract).  Accordingly, the openings of Kiernan are positioned with intent and purpose and not randomly placed as speculated by Applicant.
Therefore, applicant’s arguments have not been found convincing for the reasons set forth above.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        
/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732